232 F.2d 889
JET MOTOR LINES, Inc., Appellant,v.Bennie Mae LINDSAY, Adm'x, Appellee.
No. 12700.
United States Court of Appeals Sixth Circuit.
April 9, 1956.

Appeal from the United States District Court for the Southern District of Ohio, Cincinnati; John H. Druffel, Judge.
Robert M. McIntosh, Cincinnati, Ohio, for appellant.
Hyman Rosen, Cincinnati, Ohio, for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal, from a judgment for $35,000 entered on the verdict of a jury in favor of the appellee, administratrix of her deceased husband, against the appellant, Jet Motor Lines, Inc., has been heard and duly considered upon the oral arguments and briefs of the parties and upon the record in the case;


2
And it appearing that no reversible error was committed in the trial court and that, under Ohio law, a jury issue was presented (see, among other cases, Matz v. J. L. Curtis Cartage Company, 132 Ohio St. 271, 7 N.E.2d 220; Brown v. Wachman, 87 Ohio App. 61, 86 N.E.2d 27, 87 N.E.2d 271); and it appearing further that Ross v. Burgan, 163 Ohio St. 211, 126 N.E.2d 592, heavily stressed by appellant, is distinguishable on its facts;


3
The judgment of the district court is affirmed.